ORDER

PER CURIAM
Michael M. Pennell appeals the denial of his motion for post-conviction relief following an evidentiary, hearing. Pennell alleges two claims of ineffective assistance of counsel: 1) appellate counsel failed to argue that there was insufficient evidence to establish that what he delivered was a controlled substance; and 2) trial counsel was ineffective by eliciting evidence regarding the police’s investigation into Pen-nell prior to his arrest in the' underlying criminal case. Finding no clear error, we affirm.
The judgment of the trial court is based on findings of fact that are- not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).